Citation Nr: 1809008	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-02 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the combined disability evaluation was properly calculated pursuant to 38 C.F.R. § 4.25.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Muskogee, Oklahoma, Regional Office.  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In March 2016 and March 2014, the Board previously remanded the appeal for additional development and the appeal has been returned for further appellate review.  


FINDING OF FACT

On November 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his Veteran Service Organization representative, that a withdrawal of the appeal to determine whether his combined disability evaluation was properly calculated pursuant to 38 C.F.R. § 4.25, was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal to determine whether the combined disability evaluation was properly calculated pursuant to 38 C.F.R. § 4.25, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In an October 2016 statement made by his Veterans Service Organization representative on his behalf, the Veteran expressed a desire to withdraw the appeal to determine whether the combined disability evaluation was properly calculated pursuant to 38 C.F.R. § 4.25.  See Stmt. of Accredited Rep. in Appealed Case (VA Form 646), Oct. 26, 2016; Informal Hearing Presentation, Jan. 16, 2018.  As the request is in writing, made, and signed, by his duly appointed representative, the requirements to withdraw the claim have been met.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal to determine whether the combined disability evaluation was properly calculated pursuant to 38 C.F.R. § 4.25, is warranted.  


ORDER

The appeal to determine whether the combined disability evaluation was properly calculated pursuant to 38 C.F.R. § 4.25 is dismissed.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


